Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Receipt of the arguments and amendments filed on 11/19/2021 have been acknowledged. Receipt of the BPAI decision on 9/27/2021 has been acknowledged.
According to BPAI decision, the Board affirmed the rejections of claims 1-5, 9, 11, 14-21, 25-28. The board reversed the rejections of claims 6, 7, 13, 22 and 23.
During an interview that occurred on November 20, 2021, the Examiner and the Applicant's representative discussed the Decision on Appeal dated September 27, 2021, rendered in this application, wherein the Board reversed the rejections of claims 6, 7, 13, 22 and 23. The Examiner agreed that the subject matter of claims 13 and 2 could be placed in claim 1, claims 6 and 17 could be placed in independent form, and various dependent claims could be amended for consistency to place the application in condition for allowance. 
Accordingly, the amendments set forth above, claim 1 now incorporates the subject matter of claims 2 and 13; claim 6 has been placed in independent form; and claim 17 has been amended to include the subject matter of claim 22 and intervening claims 18-20. In presenting these amendments, the claims have been revised to avoid duplicative wording, while not altering the scope of the allowable claims. Correspondingly, claims 2, 13, 18- 20, and 22 have been cancelled. The remaining dependent claims have been amended for consistency and dependency purposes. For 
This final amended claim sets filed on 11/19/2021 have been considered to be in condition for allowance.

Status of the application
3.	Claims 1, 3-12, 14-17, and 21, 23-28 are pending in this application.
Claims 1, 3, 4, 6, 8, 10, 14, 17, 21, 23, 24, 25, 27, 28 have been amended.
Claims 2, 13, 18-20, 22, 29-39 have been cancelled. 
Claims 1, 3-12, 14-17, 21, 23-28 have been allowed. 

Reasons for allowance
4.	The reason for allowance for Claims 1, 3-12, 14-17, 21, 23-28 have been based on BPAI decision on 9/27/2021. The reason for allowance is applicants filed amended claims with arguments on 11/19/2021 based on the BPAI decision as discussed above in order to place the application in condition for allowance.

Correspondence
5. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                    

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792